      Case 3:19-cv-05711-EMC Document 22 Filed 11/12/19 Page 1 of 2



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (pro hac vice admission)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice admission)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone: 954.527.2427
 5   Facsimile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   jvorhis@nossaman.com
     50 California Street, 34th Floor
 8   San Francisco, CA 94111
     Telephone:     415.398.3600
 9   Facsimile:     415.398.2438
10   Attorneys for Defendant TOTAL MERCHANT SERVICES, LLC
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC, a Case No: 3:19-cv-05711-EMC
     California corporation, individually and on
14   behalf of all others similarly situated,    DEFENDANT TOTAL MERCHANT
                                                 SERVICES, LLC’S DISCLOSURE OF
15                   Plaintiff,                  NON-PARTY INTERESTED ENTITIES
                                                 OR PERSONS AND CORPORATE
16           vs.                                 STATEMENT
17   TOTAL MERCHANT SERVICES, LLC., a           Date Action Filed: September 11, 2019
     Delaware limited liability company,
18
                   Defendant.
19

20

21

22

23

24

25

26

27

28
                                                                     Case No. 3:19-cv-05711-EMC
      DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS AND CORPORATE STATEMENT
     57222541.v1
       Case 3:19-cv-05711-EMC Document 22 Filed 11/12/19 Page 2 of 2



 1             Defendant Total Merchant Services, LLC (“TMS”), through the undersigned, and pursuant
 2   to Civ. L.R. 3-15 and Fed. R. Civ. P. 7.1, discloses the following:
 3             A. Non-Party Interested Entities or Persons
 4             The following persons, associations of persons, firms, partnerships, corporations
 5   (including parent corporations), or other entities other than the parties themselves known by the
 6   party to have either: (i) a financial interest of any kind in the subject matter in controversy or in a
 7   party to the proceedings; or (ii) any other kind of interest that could be substantially affected by
 8   the outcome of the proceeding:
 9                    NAB-TMS, LLC
10             B. Corporate Disclosure Statement
11             Pursuant to Fed. R. Civ. P. 7.1, TMS further discloses that Total Merchant Services, LLC
12   is a non-governmental party. The parent company of TMS is NAB-TMS, LLC. There are no
13   publicly held companies that own 10% or more of TMS’ stock.
14             A supplemental disclosure will be filed upon any change in the information provided
15   herein.
16

17    Date:       November 12, 2019                       NOSSAMAN LLP
                                                          JAMES H. VORHIS
18
19                                                        By: /s/ James H. Vorhis
20                                                               James H. Vorhis

21                                                        Attorneys for Defendant TOTAL
                                                          MERCHANT SERVICES, LLC
22

23

24

25

26

27

28
                                            -1-                    Case No. 3:19-cv-05711-EMC
      DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS AND CORPORATE STATEMENT
     57222541.v1
